ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Laughlin, Marinaccio & Owens, Inc.            )      ASBCA No. 61563
                                              )
Under Contract No. W9133L-08-D-0100           )

APPEARANCE FOR THE APPELLANT:                        Rebecca E. Pearson, Esq.
                                                      Venable LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Allen Stewart, JA
                                                      Trial Attorney

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: January 10, 2019



                                                                   SHER
                                                         strative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61563, Appeal of Laughlin,
Marinaccio & Owens, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals